DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/3/21 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Therefore, claims 18-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 29-31 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 5, 8-12, 16, and 17 are objected to because of the following informalities:  
In claim 2, “for” should be changed to --as-- in line 3.
In claim 5, “the covered” should be changed to --covered-- in line 3; and there is lack of antecedent basis in the claim for “the heat insulting material” in line 3.
In claim 8, there is lack of antecedent basis in the claim for “the heat-insulting material” in lines 3-4.
In claim 16, there is lack of antecedent basis in the claim for “the upper surface” in line 10, and for “the heat insulting material” in line 11.
In claim 17, --and-- should be added after “Ith2,” in line 7.
Claims 9-12 are objected to or being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 4, 6, 7, and 13-15 are allowed.

Claims 2, 5, 8-12, 16, and 17 would be allowable if amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A biological data measurement device, wherein the substrate is provided with a thermometer including an infrared thermometer for measuring a body surface temperature of the body surface and a substrate thermometer for measuring a substrate temperature of the substrate (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/24/21